DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 2/22/2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
A central wingbox junction of an aircraft having a junction rib 
	a main web,
	an upper flange and a lower flange that extend from the main web on a first side relative to the main web, 
	the main web having a junction surface arranged on a second side opposite the first side, 
	the main web including rows of orifices opening on the second side in the junction surface and on the first side, 
	the rows of orifices comprising at least a first row of orifices formed in an upper portion of the main web and extending from a front side towards a rear side of the junction rib, 
	a second row of orifices formed in a lower portion of the main web and extending from the front side towards the rear side of the junction rib, and 
	a third row of orifices formed in the upper portion of the main web and extending from the front side towards the rear side of the junction rib such that the first and third rows of orifices are arranged respectively on either side of the upper flange, each one of the rows of orifices comprising orifices configured to couple the junction rib to other aircraft components


A method for producing the central wingbox junction of the aircraft 
	a) 	providing a core, and profile elements each comprising a respective base and a respective flange extending to protrude from the base; then 
	b) 	fastening the respective bases of the profile elements to the core, such that the respective flanges of the profile elements extend on a first side relative to the core, corresponding to the first side, the respective bases of the profile elements and the core together forming the main web; and
	wherein, on completion of the method, the main web includes the rows of orifices comprising at least the first row of orifices, formed in the base of a first one of the profile elements, called an upper profile, and the second row of orifices, formed in the base of a second one of the profile elements, called a lower profile, the upper and lower profiles being arranged at two opposite ends of the core, called an upper end and a lower end, such that the base of the upper profile forms the upper portion of the main web, and such that the flange of the upper profile forms the upper flange, and such that the base of the lower profile forms the lower portion of the main web, and such that the flange of the lower profile forms the lower flange, wherein the base of the upper profile extends on either side of the flange of the upper profile and comprises the third row of orifices, and wherein each row of orifices comprises orifices configured to couple the junction rib to other aircraft components

Claim 8 has been amended as follows:
A method for producing a central wing module for aircraft, comprising at least steps of:
	A) 	producing at least one central wingbox junction of an aircraft 

	C) 	providing at least one strap; 
	D) 	providing the central wingbox, which includes at least an upper panel, a lower panel, a front member linking a front end of the upper panel to a front end of the lower panel, and a rear member linking a rear end of the upper panel to a rear end of the lower panel, such that the upper and lower panels and the front and rear members delimit an inner space of the central wingbox open at at least one lateral end of the central wingbox, then
	E) 	disposing the junction rib at said lateral end of the central wingbox by inserting the flanges into the inner space of the central wingbox, such that the upper flange is facing the upper panel and the lower flange is facing the lower panel; then
	F) 	fastening together the upper flange and the base of said at least one upper outer fitting to the upper panel using first through-mounted fastening components, and fastening together the lower flange and a proximal portion of said at least one strap to the lower panel using second through-mounted fastening components, such that a distal portion of said at least one strap extends beyond the junction surface in a distancing direction relative to the central wingbox.

Claim 17 has been amended as follows:
A method for producing an aircraft, comprising at least steps of:
	producing a fuselage section according to the method of claim 14;
	providing at least one wing including a lateral wingbox delimiting an inner space; then
	positioning an end of the lateral wingbox to face the junction surface, such that the distal portion of said at least one strap is positioned outside the inner space of the lateral wingbox; then


Claim 19 has been amended as follows:
The method as claimed in claim 17, wherein:
	the step i) of the step of producing a fuselage section comprises producing the central wing module with the further steps of:
	a) 	providing a core, and profile elements each comprising a respective base and a respective flange extending to protrude from the base; then 
	b) 	fastening the respective bases of the profile elements to the core, such that the respective flanges of the profile elements extend on a first side relative to the core, corresponding to the first side, the respective bases of the profile elements and the core together forming the main web; and
	c) 	providing first angle fittings, called inner frame supports, each comprising a respective base and a shoulder; then
	d) 	after the step b), fastening the respective bases of the inner frame supports to the main web, 
	wherein, on completion of the method, the main web includes the rows of orifices comprising at least the first row of orifices, formed in the base of a first one of the profile elements, called an upper profile, and the second row of orifices, formed in the base of a second one of the profile elements, called a lower profile, the upper and lower profiles being arranged at two opposite ends of the core, called an upper end and a lower end, such that the base of the upper profile forms the upper configured to couple the junction rib to other aircraft components
	wherein the shoulder of said at least one upper outer fitting includes orifices aligned respectively with the orifices of the third row of orifices;
	the lateral wingbox includes at least one sixth angle fitting comprising a base and a shoulder;
	the base of said at least one sixth angle fitting is fastened to the upper panel outside the inner space of the lateral wingbox; and
	said fastening components working in tension/compression comprise eighth through-mounted fastening components mounted through orifices formed in the shoulder of said at least one sixth angle fitting, orifices of the third row of orifices and orifices of the shoulder of said at least one upper outer angle fitting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art structures are known of having the claimed flange and orifice structures (See Lackey US 2272162), however, the invention of Lackey is not a central wing box junction of an aircraft having a junction rib. No prior art aircraft junction ribs meet these limitations and it would not have been obvious to use the invention of Lackey in an aircraft as there is no prior art teaching for that modification. Prior art aircraft junction ribs are known, such as Zeon (US 9580164), however Zeon fails to teach orifices of the junction rib being available to attach the junction rib to other aircraft components, as the orifices .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647